Citation Nr: 1221799	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-27 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for right arm arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.  He is in receipt of the Combat Action Ribbon, which denotes his participation in combat.  See DD214.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, which denied the claims.  

The Veteran presented testimony by way of a video conference hearing before a Decision Review Officer (DRO) in September 2009.  A transcript is of record.  

The Veteran's representative has asserted that the Veteran indicated on his VA Form 9 that he wanted a Board hearing.  See November 2009 statement of representative in appeals case.  While the Board acknowledges that this is true, further review of the claims folder reveals that an optional appeal hearings document was attached to the VA Form 9.  This document specifies that the Veteran was to indicate what type of hearing he desired.  His options were withdrawing his request for a hearing, requesting an in-person Board hearing held at the RO, requesting a video conference hearing with a member of the Board, or requesting a DRO hearing.  The Veteran clearly indicated that he was requesting a DRO hearing.  That hearing was conducted in September 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Additional development is needed in this case.  

The Veteran is currently incarcerated and serving a life sentence in Polk Correctional Institute.  He has been incarcerated since March 1980.  See inmate population information detail.  The Veteran is seeking entitlement to service connection for tinnitus, bilateral hearing loss, and right arm arthritis.  He testified that he noticed hearing loss and tinnitus during service as a result of acoustic trauma, that his right arm was injured during a rocket attack, and that he was diagnosed with arthritis of his right arm while incarcerated.  See September 2009 hearing transcript.  

VA examinations are needed in this case.  The United States Court of Appeals for Veterans Claims (hereinafter, the Court) has held that VA must tailor its assistance to the peculiar circumstances of obtaining examination of an incarcerated claimant.  Bolton v. Brown, 8 Vet. App. 185 (1995).  The Court indicated that alternative means to obtain examination of an incarcerated claimant include: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their personnel conduct an examination according to VA examination worksheets; or (3) sending a VA examiner to the correctional facility to conduct the examination.  While the RO made efforts to have the Veteran brought from jail for an examination (but could not due to a security issue), there is no indication that the RO took any action to schedule VA examinations pursuant to the second and third alternate means outlined in Bolton.  This must be rectified on remand.  

As the claims are being remanded for the foregoing reasons, arrangements should be made to obtain the Veteran's complete treatment records from Polk Correctional Institute dated since his incarceration in March 1980.  While records from this facility have been associated with the claims folder, they do not appear to comprise his entire record.  See September 2009 hearing transcript (testified that there were five volumes of records because it covers 30 years).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from Polk Correctional Institute, dated since his incarceration in March 1980.

2.  Make arrangements to afford the Veteran an audio examination by contacting Polk Correctional Institute and having their personnel conduct an examination according to VA examination worksheets; or sending a VA examiner to the correctional facility to conduct the examination.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current hearing loss and/or tinnitus had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's exposure to acoustic trauma during combat.  

The examiner must include discussion of the audiometric evaluation conducted in February 1971, which shows hearing loss in the right ear pursuant to 38 C.F.R. § 3.385, and the audiometric evaluation conducted at discharge in May 1972, which does not.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

3.  Make arrangements to afford the Veteran an examination of his right arm by contacting Polk Correctional Institute and having their personnel conduct an examination according to VA examination worksheets; or sending a VA examiner to the correctional facility to conduct the examination.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should identify all current disorders of the right arm and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current right arm disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the injury sustained during combat.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If the benefits sought on appeal are not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


